Exhibit 10.3



CEDAR FAIR, L.P. 2008 OMNIBUS INCENTIVE PLAN


DEFERRED UNIT AWARD AGREEMENT


This Deferred Unit Award Agreement (“Agreement”) is made pursuant to the terms
and conditions of the Cedar Fair, L.P. 2008 Omnibus Incentive Plan (the “Plan”),
including (without limitation) Article X, the provisions of which are
incorporated into this Agreement by reference. Capitalized terms used herein
shall have the meanings ascribed to them in the Plan, unless indicated
otherwise.


Participant Name:
 
 
 
Grant Date:
 
 
 
Number of Deferred Units Awarded:
 
 
 
Vesting Schedule:
Vesting will occur upon termination as a member of the Board of Directors of
Cedar Fair Management, Inc.
 
 
Payment Date:
Payable upon termination as a member of the Board of Directors of Cedar Fair
Management, Inc.



PAYMENT DATE: Payable upon termination as a member of the Board of Directors of
Cedar Fair Management, Inc.


1.    Deferred Unit Award In General. Participant’s Award of _____ Deferred
Units (“Award”) shall accrue Unit distribution equivalents (based upon actual
distributions to owners of Units), if any, which shall be accumulated and
credited to the Award until payment is made in accordance with Section 3 hereof.
As used herein, the term “Deferred Units” means an equity-based Award measured
in Units, with each Deferred Unit measured on the basis of one (1) Unit, that is
subject to Section 409A and payable in Units or in a combination of cash and
Units as provided in Section 3 below.


2.    Vesting Schedule. The Award will vest on the date that the Participant
ceases to be a director of CFMI.


3.    Payment Dates. On the date that the Participant ceases to be a director of
CFMI, the Award, plus all phantom Unit distribution equivalents accumulated and
credited to the Award to the time of the distribution shall be paid, as elected
by the Participant, in a lump sum in Units or a combination of cash and Units
(measured using the Fair Market Value of the Units on the vesting date).


IN WITNESS WHEREOF, Cedar Fair, L.P. has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement in
acceptance thereof.




    




--------------------------------------------------------------------------------

Exhibit 10.3

    
CEDAR FAIR, LP
 
 
 
 
By:
 
 
 
 
 
Title:
 
 
 
 
 







PARTICIPANT
 
 
 
 
Signature:
 
 
 
 
 
Printed Name:
 
 
 
 
 
Address:
 
 
 
 
 







































        




